Hobekson, 0. P. J.
The plaintiff, an attorney and counselor-at-law of this state, sues to recover the sum of $1,500 for legal services and the sum of $34.03 for necessary expenses in connection with such legal services rendered by him as special assistant attorney-general appointed by the Attorney-General of the State of New Jersey to represent the Hudson County Board of Taxation as special counsel in a certiorari suit brought against that board by one Harry W. *280Yanderbach. The appointment was made and the amounts of compensation and necessary expenses were fixed in accordance with the provisions of R. S. 52:17-9; N. J. S. A. 52:17-9, now repealed. Plaintiff filed verified claims with tíre defendant for said amounts but payment was refused by defendant.
.Defendant has filed an answer, the first part of which makes certain admissions and denials and puts plaintiff to his proof as to other allegations of the complaint and then alleges sixteen separate defenses.
The plaintiff now moves to strike out the answer to the complaint as sham and the separate defenses, some as sham and others as frivolous, and to enter summary final judgment.
Por the reasons stated in the memorandum filed by me in the suit between these same parties in this court marked case No. 1, 23 N. J. Mis. R. 252; - Atl. Rep. (2d) -, in which the cause of action was based upon facts similar to those alleged in this suit and the answer set up the same defenses as contained in the answer filed in this suit, the. answer in this suit will be stricken out in its entirety.
An order may be presented.